Citation Nr: 0002566	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-15 116	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right lower extremity 
disability secondary to service-connected left lower 
extremity disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1941 to 
November 1945.  

This appeal arises from a December 1995 rating action of the 
Pittsburgh, Pennsylvania, regional office (RO).  In that 
decision, the RO denied service connection for a right lower 
extremity disability secondary to service-connected 
disability of the left lower extremity.  In a March 1996 
statement of the case and November 1999 supplemental 
statement of the case, the RO indicated that it had taken 
into account all of the veteran's service-connected left 
lower extremity disabilities in addressing the claim of 
secondary service connection, namely thrombophlebitis and 
postoperative residuals of a left thigh eosinophilic 
granuloma. 


FINDING OF FACT

The record contains no competent medical evidence associating 
any right lower extremity disability to any service-connected 
left lower extremity disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
lower extremity disability secondary to service-connected 
left lower extremity disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that, 
as a result of his service-connected left leg disabilities, 
he favors his right leg and that the resulting overuse of his 
right leg has caused him to develop problems with this 
extremity.  According to one service medical record, in 
September 1943, the veteran sought treatment for complaints 
of intermittent pain ("like a toothache") which began on 
the inner surface of his right thigh and which then (over a 
three-month period) covered his entire upper thigh.  The 
veteran, who denied any preceding trauma, explained that the 
pain occurred almost every night, was aggravated by rest, and 
was "not too bad" during the day.  Examination demonstrated 
no evidence of atrophy; straight leg raising which was not 
limited; no objective sensory changes for pinprick, pain, or 
vibration; and intact and active knee jerk and ankle jerk.  A 
superficial psychiatric evaluation did not reveal any 
contributing factors.  The examiner provided the impression 
of no neuropsychiatric disease.  

Additional service medical records indicate that, between 
August and September 1943, the veteran sought treatment for 
complaints of pain in his left leg.  Final diagnoses included 
chronic moderate non-suppurative osteomyelitis of the left 
femur (Bradie's abscess type) and a benign tumor 
(eosinophilic granuloma) of the left femur.  In any event, 
the remainder of the service medical records are negative for 
complaints of, treatment for, or findings of a right leg 
disability.  In particular, the separation examination, which 
was conducted in November 1945, failed to provide any 
evidence of complaints of, treatment for, or findings of a 
right leg disability.  In fact, the report of this evaluation 
indicates that x-rays taken of the veteran's right femur were 
negative.  

According to the post-service medical records, between 
November 1992 and May 1993, the veteran sought almost monthly 
treatment for complaints of bilateral ankle pain.  In July 
and August 1993, the veteran was also treated for right knee 
pain.  Right knee crepitus was shown at a July 1993 treatment 
session, and degenerative joint disease of the right knee was 
diagnosed in the following month.  

Also in August 1993, the veteran was afforded a VA bones 
examination.  The examiner diagnosed status-post benign 
eosinophilic granuloma of the left thigh and explained that 
the hematological disorder is the eosinophilic granuloma of 
the left thigh which is "actually a bone tumor . . . [that] 
is currently considered cured as he does not have acute 
attacks but . . . [does have] constant pain with 
polyneuropathy of the lower extremity and also . . . a 
history of phlebitis in the thigh."  According to the report 
of this evaluation, the veteran had, in the previous several 
years, developed sympathetic pain on the right side.  

Subsequently prepared medical records indicate that, between 
September 1993 and April 1994, the veteran was treated 
approximately once every other month for right knee pain.  In 
September 1993, the veteran also reported having right lower 
extremity pain.  X-rays taken of the veteran's right knee in 
April 1994 showed calcification within the patellar tendon as 
well as minimal degenerative changes in the medial aspect of 
the femorotibial joint space.  Additionally, in May and June 
1994, the veteran complained of right ankle pain.  Although 
the veteran sought treatment for bilateral ankle pain in 
December 1994, no physical examination was completed at that 
time on his right ankle.  

X-rays taken of the veteran's right knee in December 1994 
showed mild medial osteoarthritis as well as calcification 
and chronic degeneration of the proximal right patellar 
tendon.  In March 1995, the veteran sought treatment for pain 
in both of his knees and both of his ankles.  Two months 
later, he again sought treatment for bilateral knee pain 
(right greater than left).  Minimal degenerative joint 
disease of both knees was diagnosed.  

In August 1996, the veteran underwent a VA bones examination 
at which time he reported that, due to the "on-again, 
off-again aching in his left thigh, . . . he has been 
favoring [his right leg and] bearing most of his weight on 
the right lower extremity."  Additionally, the veteran 
stated that this overuse had caused him to develop increasing 
discomfort in his right leg.  Specifically, with regard to 
his right lower extremity, the veteran complained of right 
knee and right ankle pain.  After discussing the results of a 
complete orthopedic examination of the veteran's lower 
extremities, the examiner noted that x-rays taken of the 
veteran's right femur and right tibia were unremarkable and 
that x-rays taken of his right knee show some early 
degenerative changes, primarily consisting of some joint 
space narrowing with minimal marginal osteophyte formation.  
Also, x-rays taken of the veteran's right ankle were 
consistent with some early degenerative changes particularly 
at the tib-talor joint.  

The examiner concluded that the veteran had no demonstrable 
deformity of either lower extremity.  The examiner also noted 
that the veteran had a history of a benign bony lesion in the 
proximal third of his left femur which had been previously 
excised, and that he had some generalized degenerative joint 
disease in both of his hips, both of his knees, and both of 
his ankles.  Additionally, the examiner expressed his opinion 
that "[t]here is no concrete evidence that the [veteran's] . 
. . right lower extremity symptoms or his . . . degenerative 
changes in his right lower extremity is directly due to the 
history of this benign lesion in the left femur."  As 
support for this opinion, the examiner explained that the 
veteran had similar degenerative changes involving his left 
lower extremity as well as his right lower extremity.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a disability of his 
right lower extremity (including the degenerative joint 
disease of his right knee and right ankle) which is caused by 
or made worse by an already service-connected disability.  

In this regard, the Board acknowledges that, at the August 
1993 VA bones examination, the examiner diagnosed status-post 
benign eosinophilic granuloma of the left thigh and stated 
that the veteran had developed sympathetic pain on the right 
side.  The claims folder does not contain any evidence of 
right lower extremity complaints prior to the August 1993 
examination.  Furthermore, despite the veteran's apparent 
complaint at the August 1993 evaluation of right lower 
extremity pain, the examiner did not conduct an examination 
of the veteran's right lower extremity or diagnose a right 
lower extremity disability.  Moreover, at the August 1996 VA 
bones examination, the examiner specifically stated that 
there was no concrete evidence that the veteran's right lower 
extremity symptoms (including the degenerative changes in his 
right lower extremity) are directly due to his history of a 
benign lesion in his left femur.  As support for this 
opinion, the examiner cited the presence of similar 
degenerative changes in the veteran's left lower extremity as 
well as his right lower extremity.  

Consequently, the Board must conclude that the claims folder 
contains no competent evidence that the veteran has a 
disability of his right lower extremity (including the 
degenerative joint disease of his right knee and right ankle) 
which has been caused by or made worse by an already service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  His claim for service connection for a disability of 
his right lower extremity is not well grounded.  Caluza, 
supra.  


ORDER

Service connection for a right lower extremity disability 
secondary to the service-connected left lower extremity 
disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

